Exhibit 4.2 Form of Indenture PROFESSIONAL DIVERSITY NETWORK, INC. ISSUER and [] INDENTURE TRUSTEE INDENTURE Dated as of , 20 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE 1 Section 1.01 Definitions 1 Section 1.02 Other Definitions 5 Section 1.03 Incorporation by Reference of Trust Indenture Act 5 Section 1.04 Rules of Construction 5 ARTICLE II THE SECURITIES 6 Section 2.01 Issuable in Series 6 Section 2.02 Establishment of Terms of Series of Securities 6 Section 2.03 Execution and Authentication 8 Section 2.04 Registrar and Paying Agent 8 Section 2.05 Paying Agent to Hold Money in Trust 9 Section 2.06 Holder Lists 9 Section 2.07 Transfer and Exchange 9 Section 2.08 Mutilated, Destroyed, Lost and Stolen Securities 10 Section 2.09 Outstanding Securities 10 Section 2.10 Treasury Securities 10 Section 2.11 Temporary Securities 10 Section 2.12 Cancellation 11 Section 2.13 Defaulted Interest 11 Section 2.14 Global Securities 11 Section 2.15 CUSIP Numbers 12 ARTICLE III REDEMPTION 12 Section 3.01 Notice to Trustee 12 Section 3.02 Selection of Securities to be Redeemed 13 Section 3.03 Notice of Redemption 13 Section 3.04 Effect of Notice of Redemption 13 Section 3.05 Deposit of Redemption Price 13 Section 3.06 Securities Redeemed in Part 14 ARTICLE IV COVENANTS 14 Section 4.01 Payment of Principal and Interest 14 - i - TABLE OF CONTENTS (continued) Page Section 4.02 SEC Reports 14 Section 4.03 Compliance Certificate 14 Section 4.04 Stay, Extension and Usury Laws 14 ARTICLE V SUCCESSORS 14 Section 5.01 When Company May Merge, Etc 14 Section 5.02 Successor Corporation Substituted 15 ARTICLE VI DEFAULTS AND REMEDIES 15 Section 6.01 Events of Default 15 Section 6.02 Acceleration of Maturity; Rescission and Annulment 16 Section 6.03 Collection of Indebtedness and Suits for Enforcement by Trustee 17 Section 6.04 Trustee May File Proofs of Claim 17 Section 6.05 Trustee May Enforce Claims Without Possession of Securities 18 Section 6.06 Application of Money Collected 18 Section 6.07 Limitation on Suits 18 Section 6.08 Unconditional Right of Holders to Receive Principal and Interest 19 Section 6.09 Restoration of Rights and Remedies 19 Section 6.10 Rights and Remedies Cumulative 19 Section 6.11 Delay or Omission Not Waiver 19 Section 6.12 Control by Holders 19 Section 6.13 Waiver of Past Defaults 20 Section 6.14 Undertaking for Costs 20 ARTICLE VII TRUSTEE 20 Section 7.01 Duties of Trustee 20 Section 7.02 Rights of Trustee 21 Section 7.03 Individual Rights of Trustee 22 Section 7.04 Trustee’s Disclaimer 22 Section 7.05 Notice of Defaults 22 Section 7.06 Reports by Trustee to Holders 22 Section 7.07 Compensation and Indemnity 23 Section 7.08 Replacement of Trustee 23 - ii - TABLE OF CONTENTS (continued) Page Section 7.09 Successor Trustee by Merger, etc 24 Section 7.10 Eligibility; Disqualification 24 Section 7.11 Preferential Collection of Claims Against Company 24 ARTICLE VIII SATISFACTION AND DISCHARGE; DEFEASANCE 24 Section 8.01 Satisfaction and Discharge of Indenture 24 Section 8.02 Application of Trust Funds; Indemnification 25 Section 8.03 Legal Defeasance of Securities of any Series 25 Section 8.04 Covenant Defeasance 27 Section 8.05 Repayment to Company 28 Section 8.06 Reinstatement 28 ARTICLE IX AMENDMENTS AND WAIVERS 28 Section 9.01 Without Consent of Holders 28 Section 9.02 With Consent of Holders 29 Section 9.03 Limitations 30 Section 9.04 Compliance with Trust Indenture Act 30 Section 9.05 Revocation and Effect of Consents 30 Section 9.06 Notation on or Exchange of Securities 30 Section 9.07 Trustee Protected 31 ARTICLE X MISCELLANEOUS 31 Section 10.01 Trust Indenture Act Controls 31 Section 10.02 Notices 31 Section 10.03 Communication by Holders with Other Holders 31 Section 10.04 Certificate and Opinion as to Conditions Precedent 32 Section 10.05 Statements Required in Certificate or Opinion 32 Section 10.06 Rules by Trustee and Agents 32 Section 10.07 Legal Holidays 32 Section 10.08 No Recourse Against Others 32 Section 10.09 Counterparts 32 Section 10.10 Governing Laws 33 Section 10.11 No Adverse Interpretation of Other Agreements 33 - iii - TABLE OF CONTENTS (continued) Page Section 10.12 Successors 33 Section 10.13 Severability 33 Section 10.14 Table of Contents, Headings, Etc 33 Section 10.15 Securities in a Foreign Currency 33 Section 10.16 Judgment Currency 34 ARTICLE XI
